Citation Nr: 1759717	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.

2.  Entitlement to service connection for closed fracture of the tibia, left leg (left tibia fracture).

3.  Entitlement to service connection for shin splints of the left leg.

4.  Entitlement to service connection for shin splints of the right leg.

5.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran and his father, uncle, and girlfriend


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO in Detroit, Michigan.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

In April 2015, the Board remanded this matter for additional development which has been substantially completed.


FINDING OF FACT

The competent evidence of record does not reflect that the Veteran currently suffers from a right ankle sprain, left tibia fracture, left or right (bilateral) shin splints, or a left knee injury.



CONCLUSIONS OF LAW

1.  Service connection for a right ankle sprain is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for left tibia fracture is not warranted.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.310 (2017).

3.  Service connection for bilateral shin splints is not warranted.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  Service connection for a left knee injury is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Right ankle

The Veteran is seeking service connection for a right ankle sprain.  The Veteran contends that he has had right ankle pain since spraining it during service in May 2008.  The preponderance of the evidence shows that the Veteran does not have a current right ankle disability.

In May 2008, the Veteran sought treatment for a right ankle sprain after a fall.  He was instructed to use an ACE wrap and elevate the foot at rest.  An x-ray taken of the Veteran's right ankle showed no fracture.  The physician noted anterior right ankle pain as reported on the lateral aspect; no posterior right ankle joint pain as reported on the medial aspect; and soft tissue swelling of the right ankle.

In May 2010, the Veteran was afforded a General Medical Examination.  The Veteran reported that his right ankle pain contributed to his overall leg pain.  The VA examiner noted that the Veteran's right ankle joint showed no deformity; did not give way; had instability; exhibited pain; was stiff and weak; popped and rolled; did not have episodes of dislocation or subluxation; did not have locking episodes; was not effusive; was swollen and tender; and affected the motion of the right ankle joint.  The right ankle joint was found to be stable, had no abnormal tendons, and had no angulation.  After a range of motion test, the Veteran's right ankle measured zero to 20 degrees for dorsiflexion and zero to 45 degrees for plantar flexion.  The Veteran was diagnosed with a normal right ankle.

In August 2013, the Veteran was given a right ankle x-ray.  The x-ray results showed intact osseous and articular structures; well-maintained joint spaces and articular surfaces; no evidence for acute fracture of dislocation; no joint effusions or loose bodies; and no erosions or degenerative changes.  The physician diagnosed the Veteran with a normal right ankle.

In February 2015, the Veteran testified at a videoconference hearing.  He testified that his right ankle had never stopped hurting since he suffered micro tears during basic training.  He reported that that was why he always wore an ankle brace during service, which is how he managed to pass any physical tests and did not get left behind.  Additionally, he would do ankle strengthening exercises.  After service, the Veteran testified that his right ankle hurt especially when he attempted to jog or run.  

II.  Left tibia fracture

The Veteran is seeking service connection for a left tibia fracture.  The Veteran contends that he has a left tibia fracture disability since he was dragged by a Humvee in March 2009.  The preponderance of the evidence shows that the Veteran does not have a current left tibia fracture disability.

In June 2008, the Veteran underwent a bone scan for his left and right tibia.  The radiologist did not notate any issues for the left tibia.

In May 2010, the Veteran was observed for left tibia fracture pain.  The physician opined that there was no evidence of stress fracture residuals of the left tibia, and that the left tibia was well within normal limits.

In June 2015, the Veteran underwent a lower extremity electromyograph (EMG) and nerve conduction studies (NCS) test.  It was found that he had normal motor nerve conduction of bilateral common peroneal and posterior tibia nerves.

In September 2015, the Veteran was afforded a VA examination.  The VA examiner made notations on issues with the right tibia, but was silent on the left tibia.  Ultimately, the VA examiner stated that the Veteran's "reported symptoms related to past history of closed tibia fracture were out-of-proportion to objective findings on clinical examination."  See September 2015 Knee and Lower Disability Benefits Questionnaire, p. 13.  She further opined that based upon the examination, the history of the Veteran's closed tibia fracture would not prevent him from securing any gainful employment in a physically active or sedentary work environment.

III.  Bilateral shin splints

The Veteran is seeking service connection for bilateral shin splints.  The Veteran contends that he has had a left knee injury since he was dragged by a Humvee in March 2009.  The preponderance of the evidence shows that the Veteran does not have a current bilateral shin splint disability.

In May 2010, the Veteran was afforded a General Medical Examination.  During this examination, the VA examination noted that a prior diagnosis of shin splints on the right leg were ruled out after a July 2008 MRI indicated there was a Grade 1 stress fracture on the right tibia.  Additionally, the VA examiner opined that there was no evidence of shin splints.

In February 2015, the Veteran testified at a videoconference hearing.  He testified that his shin splints bothered him when he overused them.  

In September 2015, the Veteran was afforded another VA examination.  Here, the VA examiner noted that the Veteran had a prior diagnosis of shin splints on his right leg.  However, the VA examiner further noted that this prior diagnosis did not affect the range of motion of the right knee, and there were no residual deficits noted upon clinical examination.

IV.  Left knee injury

The Veteran is seeking service connection for a left knee injury.  The Veteran contends that he has had a left knee injury since he was dragged by a Humvee in March 2009.  The preponderance of the evidence shows that the Veteran does not have a current left knee injury.

In May 2009, the Veteran complained of left knee joint pain swelling.  He stated that he was unable to straighten his left knee due to pain, and that the knee suddenly "locked up" and buckled.  He reported to the VA physician that his knee gave out two weeks ago and he had fallen down the stairs.  The VA physician observed that the Veteran had an abnormal gait and stance, and that he slightly favored his left knee while walking.  Upon examination, the Veteran's left knee was tender on palpation; tender on palpation at the joint line; showed full range of motion; proved positive on the McMurray test; proved positive for pain on compression on the apprehension test; was observed to be tender on ambulation; not effusive; not eurythmic; had no warmth; showed no deformity; had no popliteal cyst; had no medial instability; had no lateral instability; had no anterior drawer sign; had no posterior drawer sign.  The patella demonstrated no crepitus; and had not shifted laterally or medially.  The lateral patella retinaculum was not tender on palpation; and a Lachman test did not demonstrate one plane anterior instability.  

In May 2009, the Veteran also had a MRI done of his left knee.  The VA radiologist compared the left knee to a May 2009 right knee MRI.  He found the anterior and posterior cruciate ligaments were intact, as were the collateral ligament complexes and the insertion of the popliteus tendon.  The VA radiologist found the capsular attachments were intact.  He stated that an evaluation of the articular cartilage revealed the cartilage over the femoro-tibial and patellofemoral joints were maintained without prominent fibrillation or flap.  The VA radiologist reported that there was no diffuse thinning of the patella hyalin cartilage, and that the quadriceps mechanism was maintained.  The VA radiologist concluded that there was no meniscal tear; stress fracture or osteonecrosis; no abnormal bone marrow signal intensity; no joint effusion; no internal derangement or chondromalacia; and finally, that there was no internal derangement or chondromalacia.

In June 2009, the Veteran had an x-ray done of his left knee.  The Veteran reported that his prescription for Tramadol was not helping with the pain, and that he had problems with standing for long periods of time.  Again, a VA radiologist found that his left knee was normal.

In May 2010, the Veteran was afforded a General Medical Examination, which included an examination of his left knee.  The Veteran reported that his left knee was "killing him" and "felt like Jell-O," and that it gave way, was unstable, painful, and that it was stiff, weak, and uncoordinated.  See May 2010 General Medical Examination, p. 11.  He reported that his knee pain resulted in him almost falling down the stairs the morning of the examination.  The Veteran reported that there was decreased speed of joint motion, and that he experienced episodes of dislocation or subluxation one to three times a month, and locking episodes one to three times a month.  He described his left knee pain as swelling and tender due to the inflammation.  The Veteran also stated that his left knee pain affected the motion of the joint.  Upon examination, the VA examiner found crepitus of the left knee; and clicking or snapping.  The VA examiner found that there was no grinding, instability, abnormal patella, abnormal meniscus, or other knee abnormalities.  The VA examiner performed a knee range of motion test.  Here, the left knee extension was found normal; his flexion was zero to 140 degrees, and there was no objective evidence of pain.  After review of another knee x-ray, the physician stated that the soft tissue of the left knee was "grossly unremarkable," and stated that the knee had no acute fracture or dislocation.  See May 19, 2010 Radiologist report.  Ultimately, the VA examiner's diagnosis was that the Veteran had a normal left knee. 

In February 2015, the Veteran testified at a videoconference hearing.  He testified that a VA doctor told him that all of his knee cartilage was gone and that it was like his "joints [were] grinding on sandpaper."  See February 2015 Hearing Transcript, p. 10.  The Veteran's father, uncle, and girlfriend, testified that the Veteran was active prior to entering service, and that after separation, "his leg would give out, and the next thing you know he's down at the bottom laying on the floor and just, just crying from the pain."  Id., p. 12.

In June 2015, the Veteran had a rehabilitation consult.  His left knee was found to be non-tender, and his active range of motion was good and pain free.

In September 2015, the Veteran was afforded another VA examination for his left knee.  The Veteran complained of left knee pain, and that reported that if he had a flare-up, then his leg hurt even if it was just walking around a store.  The VA examiner found that the left knee had normal range of motion, and all joint instability tests (Lachman; posterior drawer; medial instability; and lateral instability) were found to be normal.  The Veteran was not examined during a flare-up so the VA examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with the flare-up.  The VA examiner also reported that there were no additional factors that contributed to a left knee disability.  The Veteran's left knee was found to have five out of five strength on forward flexion and extension, and the VA examiner noted that there was no reduction in muscle strength.  The VA examiner did not find any ankyloses of the left knee, and opined that there was no degenerative or traumatic arthritis in the left knee.

V.  Analysis

The Board highlights that the requirement of a current disability is satisfied when a claimant had a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has considered the Veteran's lay assertions that he currently suffers from right ankle, left tibia fracture, bilateral shin splints, and left knee injury pain that is related to his military service.  Lay persons are not categorially incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by a veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the Board has found that the Veteran's lay statements are less probative than the medical evidence discussed above that demonstrates that the Veteran does not have any diagnoses. 

Symptoms alone, such as pain, are not sufficient to establish a current disability.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d. 1356 (Fed. Cir. 2001).  The service treatment records, VA treatment records, the May 2010 General Medical Examination, and the September 2015 VA examination constitute probative evidence showing that the Veteran does not have a right ankle sprain, left tibia fracture, bilateral shin splints, and left knee disabilities.  In fact, the record shows that when the Veteran complained of or received treatment for any of these issues, the physician would opine that there was no diagnosis.  Again, chronic pain does not constitute as a current disability that can be subject to service connection.  In the absence of a current disability due to disease or injury (underlying pathology), service connection cannot be established.  See Holton v. Shinseki, 557 F.3d. 1363, 1366 (Fed. Cir. 2009).  Therefore, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and service connection for these claims is denied.


ORDER

Service connection for a right ankle sprain is denied.

Service connection for a left tibia fracture is denied.

Service connection for shin splints of the left leg is denied.

Service connection for shin splints of the right leg is denied.

Service connection for a left knee injury is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


